

116 HRES 502 IH: Congratulating the United States Women’s National Team for its win on July 7, 2019, of the 2019 Fédération Internationale de Football Association Women’s World Cup, and for becoming the most successful team in international women’s soccer.
U.S. House of Representatives
2019-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 502IN THE HOUSE OF REPRESENTATIVESJuly 18, 2019Ms. Castor of Florida (for herself, Mr. Larsen of Washington, Ms. Scanlon, Ms. Haaland, Ms. Speier, Ms. Frankel, and Mrs. Lawrence) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONCongratulating the United States Women’s National Team for its win on July 7, 2019, of the 2019
			 Fédération Internationale de Football Association Women’s World Cup, and
			 for becoming the most successful team in international women’s soccer.
	
 Whereas the United States Women’s National Team (USWNT) is the first team to win the Women’s World Cup 4 times and the second team to win back-to-back World Cup titles;
 Whereas the USWNT is ranked #1 by the Fédération Internationale de Football Association (FIFA); Whereas, during the 2019 World Cup, the USWNT set the record for most goals scored in a single game, as well as most goals scored in the group stage, with 13 and 18 goals, respectively, and also set a record for the most goals scored in a single World Cup, with 26 goals, and a record for wins at a Women’s World Cup with 7 wins;
 Whereas the team’s goal difference of +23 is the highest ever recorded by a country at a Women’s World Cup;
 Whereas USWNT players have won the Golden Ball at the Women’s World Cup 3 times, while no other country has won more than 1;
 Whereas Alex Morgan tied the record set by Michelle Akers in 1991 for goals in a match with 5 goals;
 Whereas Megan Rapinoe became the first player to score from a penalty kick in a Women’s World Cup final, and the first player to win the Golden Boot and the Golden Ball at a Women’s World Cup Final;
 Whereas Carli Lloyd set a record of scoring at least 1 goal in 6 consecutive Women’s World Cup matches, which scoring run started in 2015, and Coach Jill Ellis became the first coach to win the Women’s World Cup twice;
 Whereas the game against the Netherlands was the 50th game played by the USWNT at the World Cup—the most by any country—and the USWNT is also the first to play in 3 consecutive Women’s World Cup Finals;
 Whereas, as the USWNT continues to score big on the global stage, it continues to fight for equal treatment in the workplace at home, and, following a Federal wage complaint with the United States Equal Employment Opportunity Commission in 2016, the members of the USWNT sued the United States Soccer Federation on March 28, 2019, for discrimination by paying the women’s national team less than the men’s national team for equal work and by denying them equal playing, training, and travel conditions, promotion of their games, support, and development;
 Whereas the USWNT generates more revenue and attracts higher TV ratings than their male counterparts, but get paid less simply because they are women;
 Whereas women have been fighting for equal rights in sports since the enactment of title IX, the 1972 law that prohibits discrimination based on sex in all federally funded education initiatives;
 Whereas the World Cup champions won America’s respect for their grit and determination on and off the field, and the USWNT members who inspire our country with their patriotism, poise, tenacity, skill, and excellence every time they take the field deserve to be fairly compensated; and
 Whereas, despite FIFA’s efforts to increase the Women’s World Cup prize money from $15,000,000 in 2015 to $30,000,000 in 2019, the gap between men’s and women’s pay is still significant, as the 2018 men’s World Cup prize stood at $400,000,000: Now, therefore, be it
	
 That the House of Representatives congratulates the United States Women’s National Team for its win on July 7, 2019, of the 2019 Fédération Internationale de Football Association Women’s World Cup and for becoming the most successful team in international women's soccer.
		